Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of this
14th day of February 2011, by and between Aegerion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Martha J. Carter (the “Employee”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the Date of Termination, (ii) any unpaid or unreimbursed expenses
incurred in accordance with Section 6 hereof, and (iii) any accrued but unused
vacation time through the Date of Termination.

(b) “Base Salary” shall mean the salary provided for in Section 4(a) hereof.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Confidentiality Agreement” shall mean the Company’s Confidentiality,
Assignment and Noncompetition Agreement attached hereto as Exhibit A.

(e) “Cause” shall mean (i) Employee’s failure (except where due to a
Disability), neglect or refusal to perform in any material respect Employee’s
duties and responsibilities, (ii) any act of Employee that has, or could
reasonably be expected to have, the effect of injuring the business of the
Company or its affiliates in any material respect, (iii) Employee’s conviction
of. or plea of guilty or no contest to: (x) a felony or (y) any other criminal
charge that has, or could be reasonably expected to have, an adverse impact on
the performance of Employee’s duties to the Company or otherwise result in
material injury to the reputation or business of the Company, (iv) the
commission by Employee of an act of fraud or embezzlement against the Company,
or any other act that creates or reasonably could create negative or adverse
publicity for the Company; (v) any violation by Employee of the policies of the
Company, including but not limited to those relating to sexual harassment or
business conduct, and those otherwise set forth in the manuals or statements of
policy of the Company, (vi) Employee’s violation of federal or state securities
laws, or (vii) Employee’s breach of this Agreement or breach of the
Confidentiality Agreement.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

Confidential

 

(g) “Date of Termination” shall mean the date on which Employee’s employment
terminates.

(h) “Disability” shall mean any physical or mental disability or infirmity of
Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(i) “Effective Date” shall mean February 14, 2011.

(j) “Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s material duties or responsibilities, (ii) a material
reduction in Base Salary as set forth in Section 4(a) hereof (other than
pursuant to an across-the-board reduction applicable to all similarly situated
executives), (iii) the relocation of Employee’s principal place of employment
more than fifty (50) miles from its current location, or (iv) any other material
breach of a provision of this Agreement by the Company (other than a provision
that is covered by clause (i), (ii), or (iii) above). Employee acknowledges and
agrees that Employee’s exclusive remedy in the event of any breach of this
Agreement shall be to assert Good Reason pursuant to the terms and conditions of
Section 7(e) hereof. Notwithstanding the foregoing, during the Term, in the
event that the Company reasonably believes that Employee may have engaged in
conduct that could constitute Cause hereunder, the Company may, in its sole and
absolute discretion, suspend Employee from performing Employee’s duties
hereunder, and in no event shall any such suspension constitute an event
pursuant to which Employee may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.

(k) “Release of Claims” shall mean a separation agreement in a form acceptable
to the Company under which Employee releases the Company from any and all claims
and causes of action and the execution of which is a condition precedent to
Employee’s eligibility for Severance Benefits in the event his employment is
terminated by the Company without Cause or by Employee for Good Reason, as
described in Sections 7(d) and 7(e).

(l) “Severance Benefits” shall mean (i) continued payment of Base Salary during
the Severance Term, payable in accordance with the Company’s regular payroll
practices; and (ii) subject to the Employee’s timely election of COBRA and
copayment of premium amounts at the active employees’ rate, payment of the
employer portion of the premiums for the Company’s group health and dental
program for the Employee in order to allow him to continue to participate in the
Company’s group health and dental program until the earlier of (Y) 12 months
from the Date of Termination, and (Z) the date the Employee becomes re-employed
and eligible for health and/or dental insurance.

 

2



--------------------------------------------------------------------------------

Confidential

 

(m) “Severance Term” shall mean the 12 month period, which commences on the
first pay day that is at least thirty-five (35) days from the Date of
Termination following termination by the Company without Cause or by Employee
for Good Reason.

Section 2. Acceptance and Term.

The Company agrees to employ Employee on an at-will basis, and Employee agrees
to accept such employment and serve the Company, in accordance with the terms
and conditions set forth herein. The term of employment (referred to herein as
the “Term”) shall commence on the Effective Date and shall continue until
terminated by either party at any time, subject to the provisions herein.

Section 3. Position, Duties, and Responsibilities; Place of Performance.

(a) Position, Duties, and Responsibilities. During the Term, Employee shall be
employed and serve as Chief Regulatory Officer and Senior Vice President of the
Company (together with such other position or positions consistent with
Employee’s title or as the Company shall specify from time to time) and shall
have such duties and responsibilities commensurate therewith, and such other
duties as may be assigned and/or prescribed from time to time by the Chief
Executive Officer and/or the Board.

(b) Performance. Employee shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company, (y) interferes with the proper and efficient performance of Employee’s
duties for the Company, or(z) interferes with Employee’s exercise of judgment in
the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing Employee’s personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
and (iii) shall be limited by Employee so as not to interfere, individually or
in the aggregate, with the performance of Employee’s duties and responsibilities
hereunder. Employee represents that he has provided the Company with a
comprehensive list of all outside professional activities with which he is
currently involved or reasonably expects to become involved. In the event that,
during his employment by the Company, the Employee desires to engage in other
outside professional activities, not included on such list, Employee will first
seek written approval from the CEO or President and such approval shall not be
unreasonably withheld.

Section 4. Compensation.

(a) Base Salary. In exchange for Employee’s satisfactory performance of his
duties and responsibilities, Employee initially shall be paid a bi-weekly Base
Salary of $10,576.92 ($275,000 on an annualized basis), payable in accordance
with the regular payroll practices of the Company. All payments in this
Agreement are on a gross, pre-tax basis and shall be subject to all applicable
federal, state and local withholding, payroll and other taxes.

 

3



--------------------------------------------------------------------------------

Confidential

 

(b) Bonus Eligibility. In addition to your Base Salary, you will be eligible for
the following bonus compensation:

(i) Target Bonus: Employee will be eligible to earn an annual target bonus of up
to 30% of your Base Salary (the “Target Bonus”). The actual amount of such
bonus, if any, will be determined by the Board and Employee’s manager in their
sole discretion, based upon Company performance, Employee’s achievement of a
series of performance milestones, and any other factors that the Board, in its
discretion, deem appropriate. Please note that Employee’s achievement of such
milestones, as well as the amount of any bonus, shall be determined by the Board
and Employee’s manager in their sole discretion. Typically, bonuses, if any, are
paid out no later than March 15 of the year following the applicable bonus year,
Except as specifically set forth in Section 7, please also note that Employee
must be employed by Aegerion at the time of any such bonus payment in order to
be eligible for any such payment.

(ii) Milestone Bonus: In addition, Employee also will be eligible to receive a
cash bonus equal to 5% of his Base Salary upon the occurrence of each of the
following events (the “Milestone Bonus”): (1) approval of Lomitapide by the U.S.
Food and Drug Administration (the “FDA”), and (2) approval of Lomitapide by the
European Medicines Agency (the “EMA”). These bonuses, if any, will be paid out
following the occurrence of the milestone event to which reference is made in
sub-sections 4(b)(ii)(l)-(2) and no later than March 15 of the year following
such event. Except as specifically set forth in Section 7, Employee must be
employed by the Company at the time of any such bonus payments in order to be
eligible for any such payment.

(c) Stock Options/Equity Grants. Subject to Board approval, the Company will
offer to you the option (the “Initial Option Award”) to purchase 132,000 shares
of the Company’s common stock, $0,001 par value per share (the “Common Stock”).
The Initial Option Award shall have an exercise price equal to the fair market
value of the Common Stock on the date of grant (as determined by the Board or
Compensation Committee thereof). The Initial Option Award shall be subject to
vesting and shall be issued pursuant to the terms of the Company’s 2010 Stock
Option and Incentive Plan (or a successor plan, if any) and subject to the terms
of a stock option agreement thereunder (collectively the “Equity Documents”).
The vesting schedule for Employee’s Initial Option Award will be the vesting
schedules outlined in the Equity Documents (i.e., the option to purchase 88,000
shares will vest over 4 years in equal monthly installments commencing
immediately upon the date of the grant, and the option to purchase 44,000 shares
will vest over 4 years in equal monthly installments commencing upon submission
of the NDA and MAA for Lomitapide to the FDA and EMA, respectively). The full
terms and conditions related to these option grants shall be set forth in the
Equity Documents and to the extent that there is any inconsistency between this
Agreement and the Equity Documents, the Equity Documents shall control.

Section 5. Employee Benefits.

During the Term, Employee shall be eligible to participate in health insurance
and other benefits provided generally to similarly situated employees of the
Company, subject to the terms and conditions of the applicable benefit plans
(which shall govern). Employee also shall be

 

4



--------------------------------------------------------------------------------

Confidential

 

eligible to accrue up to four weeks of vacation and the same number of holidays
as well as any other benefits, in each case as are generally allowed to
similarly situated employees of the Company in accordance with the Company
policy as in effect from time to time. Nothing contained herein shall be
construed to limit the Company’s ability to amend, suspend, or terminate any
employee benefit plan or policy at any time without providing Employee notice,
and the right to do so is expressly reserved.

Section 6. Reimbursement of Business Expenses.

During the Term of Employment, the Company shall pay (or promptly reimburse
Employee) for documented, out-of-pocket expenses reasonably incurred by Employee
in the course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.

Section 7. Termination of Employment.

(a) General. Employee’s employment with the Company shall terminate upon the
earliest to occur of any of the following (whether before or after a “Sale
Event,” as that term is defined in the 2010 Stock Option and Incentive Plan):
(i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, and (iv) a termination by
Employee with or without Good Reason. Notwithstanding anything herein to the
contrary, the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as
Employee has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-l(h), at which time such nonqualified deferred compensation
(calculated as of the date of Employee’s termination of employment hereunder)
shall be paid (or commence to be paid) to Employee on the schedule set forth in
this Section 7 as if Employee had undergone such termination of employment
(under the same circumstances) on the date of Employee’s ultimate “separation
from service.”

(b) Termination Due to Death or Disability. Employee’s employment under this
Agreement shall terminate automatically upon Employee’s death. The Company also
may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination. In the event of Employee’s termination as a result
of Employee’s death or Disability, Employee or Employee’s estate or
beneficiaries, as the case may be, shall be entitled only to the following:
(i) the Accrued Obligations; (ii) if the Date of Termination occurs between
January 1 and March 15 following the immediately preceding calendar year, then
Employee shall be eligible to receive her earned Target Bonus, if any, and
(iii) if the Date of Termination occurs after the Milestone Bonus has been
earned, but before it has been paid, then Employee shall be eligible to receiver
her earned Milestone Bonus, paid out in a manner consistent with the Company’s
bonus compensation practices then if effect. Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

 

5



--------------------------------------------------------------------------------

Confidential

 

(c) Termination by the Company with Cause.

(i) The Company may terminate Employee’s employment at any time with Cause,
effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i) or (ii) of the definition of Cause set forth in Section 1(d) hereof, to the
extent that such act or acts or failure or failures to act are curable, Employee
shall be given ten (10) days’ written notice by the Company of its intention to
terminate him with Cause, such notice to state the act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
with Cause is based, and such termination shall be effective at the expiration
of such ten (10) day notice period unless Employee has fully cured such act or
acts or failure or failures to act, to the Company’s complete satisfaction, that
give rise to Cause during such period.

(ii) In the event that the Company terminates Employee’s employment with Cause,
Employee shall be entitled only to the Accrued Obligations. Following such
termination of Employee’s employment with Cause, except as set forth in this
Section 7(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Employee’s
sole and exclusive remedy upon a termination of employment by the Company with
Cause shall be receipt of the Accrued Obligations.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability) and provided that he fully executes an effective Release of
Claims as described in Section 7(g), Employee shall be eligible for the
following:

(i) The Accrued Obligations;

(ii) The Severance Benefits;

(iii) if the Date of Termination occurs between January 1 and March 15 following
the immediately preceding calendar year, then Employee shall be eligible to
receive her earned Target Bonus, if any,

(iv) if the Date of Termination occurs after the Milestone Bonus has been
earned, but before it has been paid, then Employee shall be eligible to receive
her earned Milestone Bonus, paid out in a manner consistent with the Company’s
bonus compensation practices then if effect; and

(v) Acceleration of the vesting of 100% of Employee’s then outstanding unvested
equity awards, such that all unvested equity awards vest and become fully
exercisable or non-forfeitable as of the Date of Termination; provided that such
termination without Cause and the Dale of Termination occurs within eighteen
(18) months after a Sale Event (the “Accelerated Equity Benefit”), in which case
Employee

 

6



--------------------------------------------------------------------------------

Confidential

 

shall have ninety (90) days from the Date of Termination to exercise the vested
equity awards,

Notwithstanding the foregoing, the Severance Benefits and the Accelerated Equity
Benefit shall immediately terminate, and the Company shall have no further
obligations to Employee with respect thereto, in the event that Employee
breaches any provision of the Confidentiality Agreement or the Release of Claims
(in addition to any “clawback” rights that the Company may possess, as set forth
in the Equity Document). Any such termination of payment or benefits shall have
no effect on the Release of Claims or any of Employee’s post-employment
obligations to the Company. Following such termination of Employee’s employment
by the Company without Cause, except as set forth in this Section 7(d), Employee
shall have no further rights to any compensation or any other benefits under
this Agreement. For the avoidance of doubt, Employee’s sole and exclusive remedy
upon a termination of employment by the Company without Cause shall be receipt
of the Severance Benefits (and, in the case of such a termination within
eighteen (18) months after a Sale Event, the Accelerated Equity Benefit),
subject to his execution of the Release of Claims, and the Accrued Obligations.

In addition, the Severance Benefit set forth in Section l(l)(i) shall be reduced
dollar for dollar by any compensation Employee receives from another employer
during the Severance Term. The Employee agrees to give prompt notice of any
employment during the Severance term and promptly shall respond to any
reasonable inquiries concerning her professional activities. If the Company
makes overpayments of Severance Benefits, Employee promptly shall return any
such overpayments to the Company and/or hereby authorizes deductions from future
Severance Benefit amounts. The foregoing shall not create any obligation on the
Employee’s part to seek re-employment after the Date of Termination,

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such thirty
(30) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 7(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits as described in Section 7(d) hereof. Following such termination of
Employee’s employment by Employee with Good Reason, except as set forth in this
Section 7(e), Employee shall have no further rights to any compensation or any
other benefits under this Agreement. For the avoidance of doubt, Employee’s sole
and exclusive remedy upon a termination of employment with Good Reason shall be
receipt of the payments and benefits set forth in Sections 7(d)(i)-(iv) above
(and, in the case of such a termination within eighteen (18) months after a Sale
Event, the Accelerated Equity Benefit), subject to his execution of the Release
of Claims.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 7(f), Employee shall be entitled only to the
Accrued Obligations. In the event

 

7



--------------------------------------------------------------------------------

Confidential

 

of termination of Employee’s employment under this Section 7(f), the Company
may, in its sole and absolute discretion, by written notice accelerate such date
of termination without changing the characterization of such termination as a
termination by Employee without Good Reason, Following such termination of
Employee’s employment by Employee without Good Reason, except as set forth in
this Section 7(f), Employee shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Employee’s
sole and exclusive remedy upon a termination of employment by Employee without
Good Reason shall be receipt of the Accrued Obligations.

(g) Release. Notwithstanding any provision herein to the contrary, the payment
of the Severance Benefits pursuant to subsection (d) or (e) of this Section 7
(other than the Accrued Obligations) shall be conditioned upon Employee’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) in accordance with the time limits set forth therein. If Employee fails
to execute the Release of Claims in such a timely manner, or timely revokes
Employee’s acceptance of such release following its execution, Employee shall
not be entitled to any of the Severance Benefits. Further, to the extent that
any of the Severance Benefits constitutes “nonqualified deferred compensation”
for purposes of Section 409A of the Code, any payment of any amount or provision
of any benefit otherwise scheduled to occur prior to the thirty-fifth (35th) day
following the date of Employee’s termination of employment hereunder, but for
the condition on executing the Release of Claims as set forth herein, shall not
be made until the first regularly scheduled payroll date following such
thirty-fifth (35th) day, after which any remaining Severance Benefits shall
thereafter be provided to Employee according to the applicable schedule set
forth herein.

Section 8. Confidentiality Agreement; Cooperation.

(a) Confidentiality Agreement. As a condition of Employee’s employment with the
Company under the terms of this Agreement, Employee shall execute and deliver to
the Company the Confidentiality Agreement, in the form attached hereto as
Exhibit A. The parties hereto acknowledge and agree that this Agreement and the
Confidentiality Agreement shall be considered separate contracts.

(b) Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee, provided, that
the Employee will not have an obligation tinder this paragraph with respect to
any claim in which the Employee has filed directly against the Company or
related persons or entities. The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited lo, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company, provided Employee
will not have any obligation under this paragraph with respect to any claim in
which Employee has filed

 

8



--------------------------------------------------------------------------------

Confidential

 

directly against the Company or related persons or entities. The Company shall
reimburse Employee for any reasonable out-of-pocket expenses incurred in
connection with Employee’s performance of obligations pursuant to this
Section 8(b).

Section 9. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments. The Company shall have no liability to Employee or to any other
person if any of the provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A but that do not satisfy an
exemption from, or the conditions of, that section.

Section 10. Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary:

(a) If at the time of the Employee’s separation from service within the meaning
of Section 409A of the Code, the Company determines that the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee becomes entitled to
under this Agreement on account of the Employee’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Employee’s separation from service, or (ii) the
Employee’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code. Neither the Company
nor Employee shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect

 

9



--------------------------------------------------------------------------------

Confidential

 

the expenses eligible for reimbursement or in-kind benefits to be provided in
any other taxable year; provided, that the foregoing clause shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect.

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(e) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Employee as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code (other
than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A of the Code).

Section 11. Successors and Assigns.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. This Agreement may be assigned by the
Company without Employee’s prior consent.

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee, or other designee,
or if there be no such designee, to Employee’s estate.

Section 12. Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent

 

10



--------------------------------------------------------------------------------

Confidential

 

occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

Section 13. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 14. Governing Law and Jurisdiction.

This is a Massachusetts contract and shall be construed under and be governed in
all respects by the laws of the Commonwealth of Massachusetts without giving
effect to the conflict of laws principles of such state. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the First Circuit. To the extent that any court action is
initiated to enforce this Agreement, the parties hereby consent to the
jurisdiction of the state and federal courts of the Commonwealth of
Massachusetts. Accordingly, with respect to any such court action, Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

Section 15. Notices.

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

(b) Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the dale of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

Section 16. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

11



--------------------------------------------------------------------------------

Confidential

 

Section 17. Entire Agreement.

This Agreement, together with the Confidentiality Agreement attached hereto and
the Equity Documents, constitutes the entire understanding and agreement of the
parties hereto regarding the employment of Employee. This Agreement supersedes
all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties (including any offer letter
given to Employee) relating to the subject matter of this Agreement; provided
however, that Employee remains subject to those conditions set forth in the
offer letter regarding completion of an employment application and background
and/or reference checks to the Company’s satisfaction, in addition to executing
those forms necessary for the processing of such background check.

Section 18. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 7
through Section 19 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 19. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 20. Gender Neutral.

Wherever used herein, a pronoun in the masculine gender shall be considered as
including the feminine gender unless the context clearly indicates otherwise.

*        *        *

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

AEGERION PHARMACEUTICALS, INC.

/S/

By:   Christine A. Pellizzari Title:  

Executive Vice President,

General Counsel and Secretary

EMPLOYEE

/S/

Martha J. Carter

21 Cedar Street

Wenham, Massachusetts 09184

 

12



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY, ASSIGNMENT AND NONCOMPETITION AGREEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

Exhibit A

AEGERION PHARMACEUTICALS, INC.

Employee Confidentiality, Assignment and Noncompetition Agreement

In consideration and as a condition of my employment or continued employment by
Aegerion Pharmaceuticals, Inc. (the “Company”), I agree as follows:

1. Employee Acknowledgements. I acknowledge that I will be provided, and/or have
been provided, with the Company’s trade secrets and/or valuable confidential
business information, and have developed and/or will develop substantial
relationships with prospective and existing customers and clients of the
Company, and, as a result, shall benefit from the Company’s good will. I also
acknowledge that the Company has invested substantial resources in the
development of its trade secrets, confidential business information, client
relationships and good will and in recruiting, hiring and training its
professionals and staff. I further acknowledge that I have received and/or will
receive substantial training from the Company. I hereby acknowledge and agree
that the Company has a legitimate interest in protecting its substantial
investment in its development of trade secrets, confidential information, good
will and a highly trained staff and that the covenants to which I agree to be
bound herein are necessary to protect such legitimate interests.

2. Proprietary Information. I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public
(collectively, “Proprietary Information”) is and will be the exclusive property
of the Company. By way of illustration, Proprietary Information may include
information or material which has not been made generally available to the
public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and
(d) operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents. Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties.

3. Recognition of Company’s Rights. I will not, at any time, without the
Company’s prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company. I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information. I will deliver to the Company all copies of
Proprietary Information in my possession or control upon the earlier of a
request by the Company or termination of my employment,



--------------------------------------------------------------------------------

Exhibit A

 

4. Rights of Others. I understand that the Company is now and may hereafter be
subject to non-disclosure or confidentiality agreements with third persons which
require the Company to protect or refrain from use of proprietary information. I
agree to be bound by the terms of such agreements in the event I have access to
such proprietary information.

5. Commitment to Company; Avoidance of Conflict of Interest. While an employee
of the Company, I will devote my full-time efforts to the Company’s business and
I will not engage in any other business activity that conflicts with my duties
to the Company. I will advise the Chief Executive Officer of the Company at such
time as any activity of either the Company or another business presents me with
a conflict of interest or the appearance of a conflict of interest as an
employee of the Company, I will take whatever action is requested of me by the
Company to resolve any conflict or appearance of conflict which it finds to
exist.

6. Developments. I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and audio or visual works and
other works of authorship, whether or not patentable or copyrightable, that are
created, made, conceived or reduced to practice by me (alone or jointly with
others) or under my direction during the period of my employment (collectively,
the “Developments”), I acknowledge that all work performed by me is on a “work
for hire” basis, and I hereby do assign and transfer and, to the extent any such
assignment cannot be made at present, will assign and transfer, to the Company
and its successors and assigns all my right, title and interest in all
Developments that: (a) relate to the business of the Company or any customer of
the Company or any of the products or services being researched, developed,
manufactured or sold by the Company or which may be used with such products or
services; or (b) result from tasks assigned to me by the Company; or (c) result
and/or are developed during or after my employment from the use of premises or
personal properly (whether tangible or intangible) owned, leased or contracted
for by the Company (collectively, “Company-Related Developments”), and all
related patents, patent applications, trademarks and trademark applications,
copyrights and copyright applications, and other intellectual property rights in
all countries and territories worldwide and under any international conventions
(“Intellectual Property Rights”).

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”). If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Exhibit A but am only to disclose a cursory
name for each such invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason. I have also listed on Exhibit A all patents and patent applications in
which I am named as an inventor, other than those which have been assigned to
the Company (“Other Patent Rights”). If no such disclosure is attached, I
represent that there are no Prior Inventions or Other Patent Rights. If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine or other work done for the Company, I hereby
grant to the Company a nonexclusive, royalty-free, paid-up,

 

2



--------------------------------------------------------------------------------

Exhibit A

 

irrevocable, worldwide license (with the full right to sublicense) to make, have
made, modify, use, sell, offer for sale and import such Prior Invention,
Notwithstanding the foregoing, I will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. However, I
will also promptly disclose to the Company any such Developments for the purpose
of determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 5 will be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. I also hereby waive all claims to any moral
rights or other special rights which I may have or accrue in any Company-Related
Developments or Intellectual Property Rights.

7. Documents and Other Materials. I will keep and maintain adequate and current
records of: (a) all Proprietary Information and Company-Related Developments
developed by me during my employment; and (b) all documentation regarding any
Intellectual Property Rights, which relate to such Proprietary Information and
Company-Related Developments. Such records will be available to and remain the
sole property of the Company at all times.

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Proprietary Information, whether created by me or others, which come into my
custody or possession, are the exclusive property of the Company to be used by
me only in the performance of my duties for the Company. Any property situated
on the Company’s premises, owned or purchased by the Company, disseminated by
the Company, and/or used or created by me for business purposes in the course of
my duties for the Company, including without limitation computers, email
accounts, cell phone records and text messages, disks and other storage media,
filing cabinets or other work areas, is Company property and is subject to
inspection by the Company at any time with or without notice. In the event of
the termination of my employment for any reason, I will deliver to the Company
all Company property, including, without limitation, all Proprietary
Information, all documents related to Company-Related Developments, all
computers, keys, passwords, cell phones, entry cards, files, letters, notes,
memoranda, reports, records, data, sketches, drawings, notebooks, layouts,
charts, quotations and proposals, specification sheets, or other written,
photographic or other tangible material, and will not take or keep in my
possession any Company property or any copies (electronic or hard-copy) of such
property.

 

3



--------------------------------------------------------------------------------

Exhibit A

 

8. Enforcement of Intellectual Property Rights. I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights in
Company-Related Developments. I will sign, both during and after the term of
this Agreement, all papers, including without limitation copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development. If the
Company is unable, after reasonable effort, to secure my signature on any such
papers, I hereby irrevocably designate and appoint each officer of the Company
as my agent and attorney-in-fact to execute any such papers on my behalf, and to
take any and all actions as the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development.

9. Non-Competition and Non-Solicitation. In order to protect the Company’s
Proprietary Information and good will, during my employment and for a period of
twelve (12) months following the termination of my employment for any reason
(the “Restricted Period”), I will not directly or indirectly, whether as owner,
partner, shareholder, director, manager, consultant, agent, employee,
co-venturer or otherwise, engage, participate or invest in any business activity
anywhere in the world that develops, manufactures or markets any products, or
performs any services, that are competitive (directly or indirectly) with the
products or services of the Company, or products or services that the Company or
its affiliates, has under development or that are the subject of active planning
at any time during my employment; provided that this shall not prohibit any
possible investment in publicly traded stock of a company representing less than
one percent of the stock of such company. In addition, during the Restricted
Period, I will not, directly or indirectly, in any manner, other than for the
benefit of the Company, (a) call upon, solicit, divert, take away, accept or
conduct any business from or with any of the customers or prospective customers
of the Company or any of its suppliers, and/or (b) solicit, entice, or attempt
to persuade any other employee or consultant of the Company to leave the Company
for any reason. I acknowledge and agree that if I violate any of the provisions
of this paragraph 8, the running of the Restricted Period will be extended by
the time during which I engage in such violation(s).

10. Government Contracts. I acknowledge that the Company may have from time to
time agreements with other persons or with the United States Government or its
agencies which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work, I agree to comply with any such obligations or
restrictions upon the direction of the Company. In addition to the rights
assigned under paragraph 6, I also assign to the Company (or any of its
nominees) all rights which I have or acquired in any Developments, full title to
which is required to be in the United States under any contract between the
Company and the United States or any of its agencies.

11. Prior Agreements. I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or

 

4



--------------------------------------------------------------------------------

Exhibit A

 

any other party. I further represent that my performance of all the terms of
this Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me in confidence or in trust prior to my employment with the
Company. I will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

12. Remedies Upon Breach.

(a) Equitable Relief. I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose. Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to seek specific
performance and other injunctive relief, without the posting of a bond.

(b) Indemnification. If I violate this Agreement, in addition to all other
remedies available to the Company at law, in equity, and under contract, I agree
that I am obligated to pay all the Company’s costs of enforcement of this
Agreement, including attorneys’ fees and expenses. I also agree that I will
indemnify and/or hold the Company harmless from and against any and all
liabilities, losses, damages, claims or demands whatsoever (including expenses,
court costs and reasonable attorney’s fees) incurred by the Company (i) as a
result of or by reason of the Company having to defend any claim arising from my
use of proprietary or trade secret information of a prior employer or my breach
of a restrictive covenant with any prior employer, provided, that my obligations
shall not arise unless and until a final judgment has been rendered in favor of
such prior employer and (ii) from any damages resulting from a final judgment of
such claims. This indemnification shall include, but not be limited to, claims
for infringement of patents, trademarks or copyrights, misappropriation of trade
secrets or confidential information, and/or breach of any restrictive covenants,
and is without prejudice to any of Company’s other rights or remedies at law.

13. Use of Voice, Image and Likeness. During the period of my employment, I give
the Company permission to use any and all of my voice, image and likeness, with
or without using my name, in connection with the products and/or services of the
Company, for the purposes of advertising and promoting such products and/or
services and/or the Company, and/or for other purposes deemed appropriate by the
Company in its reasonable discretion, except to the extent expressly prohibited
by law.

14. Publications and Public Statements. I will obtain the Company’s written
approval before publishing or submitting for publication any material that
relates to my work at the Company and/or incorporates any Proprietary
Information.

15. No Employment Obligation. I understand that this Agreement does not create
an obligation on the Company or any other person to continue my employment. I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.

 

5



--------------------------------------------------------------------------------

Exhibit A

 

16. Survival and Assignment by the Company. I understand that my obligations
under this Agreement will continue in accordance with its express terms
regardless of any changes in my title, position, duties, salary, compensation or
benefits or other terms and conditions of employment. I further understand that
my obligations under this Agreement will continue following the termination of
my employment regardless of the manner of such termination and will be binding
upon my heirs, executors and administrators. The Company will have the right to
assign this Agreement to its affiliates, successors and assigns. I expressly
consent to be bound by the provisions of this Agreement for the benefit of the
Company or any parent, subsidiary or affiliate to whose employ I may be
transferred without the necessity that this Agreement be resigned at the time of
such transfer,

17. Updating Information to the Company; Disclosure to Future Employers. For
twelve (12) months following termination of my employment, I will notify the
Company of any change in my address and of each subsequent employment or
business activity, including the name and address of my employer or other
post-Company employment plans and the nature of my activities.

18. Reimbursement. I hereby authorize the Company at any time during or after
the term of my employment to withhold from any amounts otherwise owed to me
(including, but not limited to, salary, bonus, severance, commissions and
expense reimbursements) to the fullest extent permitted by applicable law: any
and all amounts due to the Company from me, including, but not limited to, cash
advances, draws, travel advances, overpayments made by the Company to me,
amounts received by me due to the Company’s error, unpaid personal credit card
or phone charges or any other debt I owe to the Company for any reason,
including amounts with respect to misuse or misappropriation of Company assets
or breach of this Agreement.

19. Severability. In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein, If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

20. Interpretation. This Agreement will be deemed to be made and entered into in
the Commonwealth of Massachusetts, and will in all respects be interpreted,
enforced and governed under the laws of the Commonwealth of Massachusetts. I
hereby agree to consent to personal jurisdiction of the state and federal courts
situated within Suffolk County, Massachusetts for purposes of enforcing this
Agreement, and waive any objection that I might have to personal jurisdiction or
venue in those courts.

 

6



--------------------------------------------------------------------------------

Exhibit A

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

Signed:  

/S/

  (Employee’s full name)

Type or print name: Martha A. Carter

Date: 3 February 2011

 

7



--------------------------------------------------------------------------------

Exhibit A

 

To:

  Aegerion Pharmaceuticals, Inc.,

From:

  Martha J. Carter

Date:

  3 February 2011

SUBJECT:

  Prior Inventions

The following is a complete list of all inventions or improvements that have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:

 

x

   No inventions or improvements

¨

   See below:   

 

  

 

  

 

¨

   Additional sheets attached

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 

x

   None

¨

   See below:   

 

  

 

  

 

 

8